Citation Nr: 0517208	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  99-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for sterility due to 
radiation exposure.

2.  Entitlement to service connection for bilateral gout.

3.  Entitlement to service connection for a respiratory 
disability.

4.  Entitlement to service connection for a mental 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran reportedly served on active duty from March 1977 
to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for a radiogenic disease, 
mental disorder, heart condition, respiratory condition, 
right hernia, and bilateral gout.  A notice of disagreement 
was received in January 1999.  A statement of the case was 
issued in February 1999, and a timely appeal was received in 
April 1999.  A hearing was held at the Los Angeles, 
California, RO in June 1999.  A transcript of the hearing is 
of record.

A December 2004 rating decision by the Los Angeles RO granted 
service connection for hypertension and granted service 
connection for a right inguinal hernia, postoperative.  These 
grants of service connection constituted full grants of the 
benefits sought and those issues are no longer before the 
Board.


FINDINGS OF FACT

1.  The medical evidence of record reflects a normal sperm 
count with normal volatility, with no diagnosis of, or 
treatment for sterility.

2.  The medical evidence of record contains no definitive 
diagnosis of gout and there is no evidence of any active 
joint disease. 

3.   The medical evidence of record contains no evidence of 
any current chronic pulmonary pathology.

4.  The medical evidence of record contains no diagnosis of 
any mental disability.


CONCLUSIONS OF LAW

1.  Sterility was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Bilateral gout was not incurred or aggravated during 
active military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A respiratory disability was not incurred or aggravated 
during active military service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).
  
4.  A mental disability was not incurred or aggravated during 
active military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

In a January 2003 letter, the RO notified the veteran of the 
passage of the VCAA, of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA had obtained and 
would attempt to obtain for him.  An October 2004 letter 
again advised him of the evidence needed for his claims, the 
evidence VA had already obtained for him, and the information 
and evidence he needed to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The January 2003 letter also advised the veteran to submit or 
identify any additional evidence in support of his appeal.  
The October 2004 letter further implicitly advised the 
veteran to let VA know if there was any other evidence or 
information he thought would support his claim, and to send 
VA any evidence in his possession that pertained to his 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The original rating decision on appeal was in December 1998, 
approximately two years prior to the enactment of the VCAA.  
Therefore, the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claims.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).   Moreover, no prejudice has been 
alleged by the veteran.  Mayfield v. Nicholson, No. 02-1077, 
U.S. Vet. App. (April 14, 2005).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  

The VCAA also  places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, only the veteran's service medical records from March 
1986 to November 1987 are on file.  The RO has made several 
attempts to obtain service medical records for the period 
1977 through 1986, but those records have not been located.  
The RO has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  Moreover, the 
veteran was afforded VA medical examinations in June 1999 in 
connection with his claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Factual Background

The veteran reportedly had active service from March 1977 to 
November 1987.  No service medical records can be located for 
the period March 1977 through February 1986.

Service medical records reflect that the veteran was admitted 
in March 1986 to a military hospital with a nonproductive 
cough.  After a week of extensive testing and allergy, ENT, 
pulmonary, and psychiatric consults, the veteran was 
discharged with a diagnosis of chronic cough, psychosomatic 
etiology.

An August 1987 service medical record entry reflects 
emergency care and treatment for aches and pains.  The 
diagnosis was viral syndrome.

Several August 1987 service medical record entries reflects 
that the veteran was seen in the mental health clinic for 
depression in conjunction with his pending court martial.  
The Axis I diagnosis was adjustment disorder with mixed 
features and the Axis II diagnosis was immature personality.

A September 1987 service medical record entry reflects 
treatment for a sore left foot and knee.  The diagnosis was 
"1st MTP Pain (L), rule out gout."

A September 1987 service medical record entry reflects a 
diagnosis of, and treatment for, "probable acute gouty 
arthritis" of a left toe.  No further testing was done to 
confirm or rule out gout, and the veteran's aches and pains 
resolved with no evidence of further treatment.

Several September 1987 service medical record entries reflect 
that the veteran was seen in the family practice clinic with 
complaints of not sleeping well, being tired, and under 
"tremendous emotional stress" because of concern about his 
pending court martial.  

Two September 1987 service medical record entries reflect 
that the veteran was seen in the mental health clinic for 
depression in conjunction with his concerns over his pending 
court martial.  The diagnosis was depression.

An October 1987 service medical record entry reflects that 
the veteran was seen in the mental health clinic for 
depression in conjunction with his pending court martial.  
The diagnosis was an adjustment disorder with mixed features, 
and mixed personality features.

A November 1987 service medical record entry reflects that 
the veteran's medical records were reviewed in conjunction 
with his separation from active service but "due to short 
notice and the consent of the [veteran] no physical will be 
accomplished."

At a June 1999 personal hearing held at the RO, the veteran 
testified that he was a nuclear weapons mechanic.  He said he 
had been treated for swelling of his testicles in March 1986 
and advised he had a low sperm count which was probably the 
due to standing out in front of too many aircraft on the 
flight line or working with nuclear weapons.  He said he has 
received no treatment with respect to his testacles since his 
discharge in 1987.

The veteran further testified that he feels depressed on a 
monthly basis and has anxiety attacks.  He did not indicate 
he had received any treatment for his depression since his 
discharge.

The veteran said he was treated by the military in 1985, 86 
and 87 for a respiratory condition manifested by a cough.  He 
said he could not recall whether there was a diagnosis of his 
respiratory condition and he was not receiving any treatment 
for it.

With respect to his claim for bilateral gout, the veteran 
stated he received treatment for it in the service but had 
not received any treatment since his discharge, although he 
still had periods two to three times a year where the right 
foot feels like somebody was sticking needles in the ends of 
his toes.  He said his left foot does not bother him anymore.  
He did not indicate he had received any treatment for his 
right foot pain since his discharge.

The veteran and his representative requested that the VA 
attempt to obtain additional medical records and that the 
hearing officer schedule him for VA examinations with respect 
to his claimed disabilities.  The identified additional 
medical records were requested but were not available.  VA 
medical examinations were scheduled.

In June 1999, the veteran received a VA medical examination.  
Chest x-ray was normal.  Pulmonary function test was normal.  
CBC showed elevated basophiles at 1.8, otherwise normal.  
Semen analysis showed a normal sperm count and motility with 
a sperm concentration of 47.2/ml, motility 50%, and sperm 
morphology 81%.

Relevant diagnoses and findings included: 1) Status post 
gouty flare with no residuals. No evidence of active joint 
disease.  Gout was never diagnosed by arthrocentesis so there 
is no definite diagnosis of record.  The feet showed no signs 
of abnormal weight bearing and there was no limitation of 
function or tenderness.  There was no edema, no skin or 
vascular change, and peripheral pulses were normal; 2) There 
was no current evidence of an acute or chronic pulmonary 
pathology with complaints of episodic cough.  The lungs were 
clear and pulmonary function test was fairly unremarkable. 
Breath sounds were bilaterally symmetric, clear to 
auscultation and percussion.  There was no evidence of 
wheezing, rhonchi or rales, and expiratory phase was within 
normal limits; and 3) While the veteran stated he was 
diagnosed with sterility in 1986 due to a low sperm count, 
semen analysis showed normal sperm count and motility.

In June 1999, the veteran received a VA psychiatric 
examination.  The veteran reported he had nervousness, 
decreased concentration, and anger.  The veteran said he 
became extremely anxious during three months of investigation 
when accused of petty theft while on military duty in 1987.  
He said he was treated on an outpatient basis between 
September and November 1987, but has not taken any 
psychiatric medication or been treated since he left the 
military in 1987. 

The examining physician did not diagnose any clinical 
disorders, but did diagnose borderline personality disorder 
traits.  He found no symptoms of depression or anxiety and 
opined that the likelihood of not developing any major 
psychiatric symptoms was fair, due to lack of any previous 
psychiatric history.  He noted maladaptive behavior 
manifested by splitting life events as all good before the 
incident in the service and all bad thereafter.

A June 2003 VA x-ray report for both feet shows no evidence 
of acute osseous or joint injury.  There is a mild hallux 
valgus and DJD change in the left first MTP joint.  There is 
a small bunion in the left MTP.  There was a mild DJD in the 
right first MTP joint and bilateral dorsal calcaneal spurs.

A December 2004 VA pulmonary function test showed a normal 
FEV1/FVC ratio with FEV1 and FVC reduced and TLC mildly 
reduced, consistent with a mild restrictive ventilatory 
defect.  DLCO was elevated and the flow volume loop was 
relatively normal, consistent with obesity.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131.  A showing of chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.   Isolated 
findings, or a diagnosis including the word "chronic," are 
not sufficient to establish service connection.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Analysis

Service connection for sterility due to radiation exposure

The veteran contends he was exposed to radiation in 1984 
which has caused him to be sterile, either from working on 
nuclear weapons, or being in front of too many airplanes on 
the flight line that were carrying nuclear weapons.

While the veteran has stated that he was told he was sterile, 
a June 1999 VA medical examination, which included a semen 
analysis, showed a normal sperm count and motility.  There is 
no in-service, private, or VA medical evidence of sterility 
and the veteran testified he has received no treatment for 
the condition since leaving active service in 1987.

Absent any evidence of a current disability, there is no 
basis for service connection, and the claim for service 
connection for sterility must be denied.

Service connection for bilateral gout

The veteran contends that he incurred bilateral gout in July 
1987 and was treated for that condition while performing 
active service.

Service medical records reflect complaints of aches and pains 
with a September 1987 diagnosis of 1st MTP pain (L), rule out 
gout.  A subsequent September 1987 service medical record 
entry reflects a diagnosis of, and treatment for, probable 
acute gouty arthritis of a left toe, which was slowly getting 
better.  There is no evidence of any subsequent medical 
treatment, either in-service or post-service.

In June 1999, the veteran testified that two to three times a 
year his right foot feels like somebody was sticking needles 
in the ends of his toes.  

However, a subsequent June 1999 VA medical examination found 
no residuals of gout and no evidence of active joint disease.  
The examiner noted that gout was never diagnosed by 
arthrocentesis, so there was no definite diagnosis of record.

A June 2003 VA x-ray report showed no evidence of acute 
osseous joint injury.

Moreover, the September 1987 diagnosis of "probable" gouty 
arthritis of the left toe was characterized as acute and 
slowly resolving, rather than chronic.  This is consistent 
with the veteran's testimony that his left foot did not 
bother him anymore and that he had not received any treatment 
for gout after he left active service in 1987.

Absent any evidence of a current disability, there is no 
basis for service connection, and the claim for service 
connection for bilateral gout must be denied.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

Service connection for a respiratory disability

The veteran contends he incurred a respiratory condition 
between June 1983 and November 1987.  

Service medical records reflect that, in March 1986, the 
veteran was admitted to a military hospital complaining of a 
nonproductive cough.  The veteran remained in the hospital 
for a week, undergoing extensive testing and consults by 
allergy, ENT, pulmonary and psychiatry.  No physical etiology 
was noted and the discharge diagnosis was chronic cough, 
psychosomatic etiology.  

A June 1999 VA medical examination found no current evidence 
of an acute or chronic pulmonary pathology.  The lungs were 
clear and the pulmonary function test was normal.  Nor was 
there any symptomatology of a respiratory disability.  There 
is no post-service evidence of record of any medical 
treatment, VA or private, for a respiratory disability and, 
at his June 1999 personal hearing, the veteran testified he 
was not receiving any treatment for a respiratory disability.

A December 2004 VA pulmonary function test was essentially 
normal.  It showed a mild restrictive ventilatory defect, and 
elevated DLCO, consistent with obesity.

Absent any evidence of a current disability, there is no 
basis for service connection, and the claim for service 
connection for a respiratory disability must be denied. 

Service connection for a mental disability

The veteran contends that he incurred depression and stress 
between July 1987 and November 1987 while performing active 
service, and continues to feel depressed on a monthly basis.

Service medical records reflect that the veteran was seen on 
an outpatient basis at the family practice clinic and mental 
health clinic on numerous occasions between August and 
November 1987 complaining of feeling anxious, depressed, and 
stressed in conjunction with his pending court martial for 
theft of government property.  He was variously diagnosed 
with depression, adjustment disorder with mixed features, and 
mixed personality features.  No clinical disorders were 
diagnosed.

A June 1999 VA psychiatric examination, likewise, did not 
diagnose any current clinical disorders.  Rather, the 
examining physician diagnosed borderline personality disorder 
traits.  Moreover, the physician made specific findings that 
there were no symptoms of depression or anxiety.  These 
findings are consistent with the veteran's testimony that he 
had not received any treatment for his mental condition since 
his discharge in 1987.

Absent any evidence of a current disability, there is no 
basis for service connection, and the claim for service 
connection for a mental disability must be denied.  The Board 
stresses that personality disorders are not disabilities for 
which VA compensation may be paid.  38 C.F.R. § 3.303(c).


ORDER

The appeal is denied as to all issues. 



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


